ARMSTRONG, J.,
dissenting.
The issue presented in this case is whether, if defendant admitted that he had been convicted of the crime of driving while suspended, OEC 609(l)(a) required the trial court to permit the state, for impeachment purposes, to introduce evidence establishing that that crime was considered a felony in Oregon. The majority concludes that the “felony” status of defendant’s conviction is part of its nature and that, as a result, the trial court had to admit evidence that established that fact. 150 Or App at 510.1 dissent.
OEC 609 states the circumstances in which a witness’ credibility can be impeached by evidence of a prior criminal conviction. It provides:
“For the purpose of attacking the credibility of a witness, evidence that the witness has been convicted of a crime shall be admitted if elicited from the witness or established by public record, but only if the crime (a) was punishable by death or imprisonment in excess of one year under the law under which the witness was convicted, or (b) involved false statement or dishonesty.”
(Emphasis supplied.) The rule states that the only evidence the trial court is required to admit under OEC 609(l)(a) is “evidence that the witness has been convicted of a crime.” In State v. Venegas, 124 Or App 253, 256, 862 P2d 529 (1993), rev den 318 Or 351 (1994), we concluded that that meant that a trial court had to admit, without discretion, not just the fact that a witness had been convicted of an admissible prior conviction, but also the nature of that conviction.
The majority does not dispute that conclusion, but concludes that the “felony” status of defendant’s conviction is an intrinsic part of its nature. It states, “the descriptive phrase that identifies the crime for which defendant was convicted is ‘felony driving-while-suspended.’ ” 150 Or App at 510. I disagree. The descriptive phrase that describes the crime for which defendant was convicted is its statutory name, “criminal driving while suspended.” ORS 811.182. Venegas, the case in which we established that a trial court was required under OEC 609(l)(a) to admit the “nature” of *512an admissible prior criminal conviction, supports my conclusion. In that case, we equated the nature of a crime with its name. 124 Or App at 256. There the issue was
“whether a trial court may, under OEC 609, limit the introduction of impeachment evidence regarding a witness’ prior felony conviction by allowing the state to prove the existence of a prior conviction, but preventing it from disclosing to the jury the name of the crime for which the witness was convicted.”
Id. at 255. The defendant had been charged with prostitution. The state sought to impeach his credibility as a witness by introducing evidence that he previously had been convicted of possession of a controlled substance. The trial court held that under OEC 609 the state could establish the existence or fact of the prior conviction, but not the name of the conviction. We reversed, stating that, “the trial court erred when it excluded evidence of the nature of defendant’s prior felony conviction.” Id. at 256. In that context, it is evident that by the “nature” of the crime, we meant its name, “possession of a controlled substance.” The crime’s felony status was not considered an aspect of its nature.
The state contends, however, that the felony status of the offense is the only relevant evidence for impeachment purposes. The majority agrees. It states:
“Informing the jury that the conviction was for felony driving while suspended identifies the crime as a felony, a crime more serious than misdemeanor driving while suspended crimes and DWS infractions.”
150 Or App at 510 (emphasis in original). While true, that statement does not support a conclusion that OEC 609(l)(a) requires the court to admit that information. As a threshold matter, to admit a prior criminal conviction for impeachment purposes, a party must establish that the crime fits under either OEC 609(l)(a) or (b). To qualify under OEC 609(l)(a), the party must show that the crime “was punishable by death or imprisonment in excess of one year under the law under which the witness was convicted.” Nothing in the rule indicates, however, that the trial court must admit evidence that establishes that the threshold requirement has been met.
*513Even if the rule did require the admission of that evidence, it still would not require the admission of evidence that established the felony status of the admissible offense. The term felony is merely a descriptive term. Its use establishes that the action so described is a criminal offense that is considered a more serious offense than a misdemeanor. In Oregon, most crimes that are punishable by death or imprisonment in excess of one year are known as felonies. As a result, when a party establishes that a witness has a prior conviction for a felony, the party generally will be able to impeach that witness with evidence establishing the prior conviction under OEC 609. Despite the frequent use of the term felony in conjunction with OEC 609(l)(a), however, that term is not an aspect of the rule because the rule is concerned with the possible punishment for the crime for which a witness has been convicted. If the crime is punishable by death or by imprisonment in excess of one year, evidence of that crime is admissible, even if that crime is not considered a felony offense.
That the term felony is not an aspect of OEC 609 is underscored by the fact that convictions for misdemeanor offenses in other jurisdictions could be admissible under OEC 609. Because the term felony is a descriptive term, it may be used in other jurisdictions to describe a different set of criminal offenses from those treated as felonies in Oregon. It could describe crimes punishable by either more severe or more lenient sentences then the one-year imprisonment standard in OEC 609(l)(a). Nonetheless, in an Oregon court, if a witness has been convicted of a crime that is punishable by imprisonment in excess of one year, a party can impeach that witness by introducing evidence of that conviction. That is true even if the offense was considered a misdemeanor in the jurisdiction in which it occurred. Thus, even if a court were required under the rule to allow the admission of evidence establishing that the threshold requirement of OEC 609(l)(a) was met, evidence that the crime was considered a felony offense would not be required.
Because the trial court was not required to admit evidence that the crime for which defendant had been convicted was considered more serious than a misdemeanor, I turn to whether the trial court had authority under OEC *514609(l)(a) to exclude the proffered evidence. The Supreme Court’s decision in State v. Pratt, 316 Or 561, 853 P2d 827, cert den 510 US 969, 114 S Ct 452, 126 L Ed 2d 384 (1993), informs that analysis. There, the state called a witness who testified against the defendant. On direct examination, the witness testified that he had been convicted of more than one felony offense. On cross-examination, the witness testified to specific crimes for which he had been convicted. The defense then attempted to admit two documents into evidence. The first related to one of the convictions to which defendant had admitted on cross-examination. It restated defendant’s conviction, noted that he had been sentenced to probation and noted that, currently, he was in violation of that probation. The second document was a judgment of conviction for an admissible crime about which defendant had not testified and the terms of probation for that conviction.
“The state objected to the admission of the documents on the grounds that they were cumulative and that they contained more information than the crime and date of conviction.”
Id. at 571 (emphasis supplied). The trial court sustained the state’s objection. The Supreme Court affirmed the trial court. It considered the language of OEC 609 and concluded that
“[n]othing in the 1986 amendment * * * demonstrates that the people intended that all evidence of prior convictions be admitted for impeachment purposes, even when that evidence is merely cumulative of other evidence already admitted.”
Id. at 573 (emphasis in original). Despite the fact that one of the documents contained evidence of an admissible criminal conviction that had not been introduced in to evidence at all, the Supreme Court held that
“a trial court, in exercise of its discretion under OEC 403, may exclude evidence offered under OEC 609 if the probative value of that evidence ‘is substantially outweighed by * * * considerations of * * * needless presentation of cumulative evidence.’ ”
Id. (quoting OEC 403).
*515The case we are deciding today is analogous to Pratt. Here, the trial court ruled that if defendant admitted on direct examination that he had been convicted of the crime of driving while suspended, it would be unnecessarily cumulative for the state to introduce evidence that the conviction was for a felony offense.1 Allowing the state to establish that the crime for which defendant had been convicted was considered a felony would have done two things. First, it would have reaffirmed that the conviction was for a criminal offense. Second, it would have established that that offense was considered more serious than a misdemeanor. As in Pratt, the proffered evidence would have been cumulative and, contrary to the majority’s assertion, would have gone beyond the fact of the conviction itself. See 150 Or App at 513 (“This is not a case in which the offer of evidence went beyond the fact of the conviction itself, such as occurred in Pratt”). Thus, as in Pratt, the trial court had the authority to exercise its discretion to exclude that evidence as cumulative.2
Finally, the state notes that parties often introduce evidence about the felony status of offenses under OEC 609. That such evidence is frequently introduced, however, tells us nothing about the evidence that a court is required to admit. The trial court did not rule that the felony status of an offense is always inadmissible under OEC 609. Instead, it exercised its discretion to exclude that information if defendant offered certain testimony on direct examination. To the extent that defendant introduces the required evidence on direct examination, the trial court has discretion to exclude further evidence on that point as needlessly cumulative. That *516is true even if defendant completely preempts the state’s attempt to attack his credibility by introducing all of the required evidence on direct examination, leaving the state with nothing with which to confront him.3
In conclusion, OEC 609(l)(a) does not require trial courts to admit, without exception, evidence about the felony status of impeachable offenses. Instead, it requires the admission only of evidence establishing the fact and nature of a prior criminal conviction. Even then, the trial court has the discretion under OEC 403 to exclude needlessly cumulative evidence. Because the state’s sole argument on appeal is that the trial court was required under OEC 609(l)(a) to admit evidence that defendant’s prior conviction was for a felony offense, we should affirm the decision of the trial court. The majority errs when it concludes otherwise. Therefore, I respectfully dissent.
Riggs, J., joins in this dissent.

 The trial court’s order stated that,
“if* * * defendant is asked by his attorney if he has ever been convicted of a crime and if he admits to a conviction for Driving While Suspended, or if his attorney asks him if he has ever been convicted of the crime of Driving While Suspended and * * * defendant admits that he has, then the State may not ask the defendant on cross-examination if the crime was a felony nor may the State introduce his judgment of conviction as impeachment evidence.”
(Emphasis supplied.) The judgment for defendant’s prior conviction for DWS stated that defendant was convicted for “Felony Driving While Suspended.”


 The state notes that “[w]here proposed impeachment evidence is cumulative, this court reviews [rulings on the admission of that evidence] for abuse of discretion,” but it does not argue that the trial court abused its discretion in ruling as it did. Therefore, it would be inappropriate to address that issue.


 The trial court properly noted that, if defendant explained the circumstances surrounding his prior conviction, under OEC 609(3) the state would have an opportunity to rebut that explanation. OEC 609(3).